Proskauer, J.
This is an application for an injunction in the usual form, restraining the defendant labor union from acts of violence and also from picketing. There was no objection made on the argument to the issuance of an injunction against acts of violence and intimidation, but the defendants claim the right of peaceful picketing.
In the case of an ordinary strike, they are, of course, entitled to picket. If, however, there is no strike whatever in the plaintiff’s premises, if all its employees are content, and the union is simply acting for purposes of its own, it has no right to interfere with plaintiff’s business by picketing or similar means. (Arnheim, Inc., v. Hillman, 198 App. Div. 88; Skolny v. Hillman, 114 Misc. 571; affd., 198 App. Div. 941; Pré Catelan v. International Federation of Workers, 114 Misc. 662; Stuyvesant L. & B. Corp. v. Reiner, 110 id. 357; affd., 192 App. Div. 951.)
The defendants adduce no evidence whatever to contradict in any material degree the plaintiff’s showing that there is no strike among its workers. They rest upon an alleged oral agreement, made simultaneously with the written agreement in the spring of 1925. The written agreement fixed a wage scale for the balance of the 1925 season. This agreement expired in the spring of 1925. The alleged oral agreement was to the effect that, beginning with the fall of 1925, the plaintiff would hire union laborers and pay them a certain wage scale through the year 1926. It is highly improbable that a written agreement would have been made which did not *338cover all the terms upon which the parties had agreed at the same time. The weight of evidence is clearly with the plaintiff on this point.
Furthermore, even if the agreement had been made, its breach by the plaintiff would not have constituted a strike among its employees. Defendants’ remedy for such breach is certainly not to picket the plaintiff’s place of business with signs bearing the incorrect statement that there is a strike in the plaintiff’s business.
Motion granted. Settle order on notice.